Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 15 Mai 1805.
                  
                  Permettez—qu’en Qualitè d’amateurs practiques de l’Agriculture—je Vous presente la Question, si Vous n’avez jamais Cultivè le petit Maïs d’Italie, nommè: Quarantino (Zea Mays I. var. præcox, humïlis) qui donne sur 40,000 pieds [GRAPHIC IN MANUSCRIPT]  depuis le Mois de Mars 4 recoltes, chaque à 8000 lb.—mes. francaise—qui’on a—il y a 5 Ans, commencè de Cultiver en Suisse avec le même Succes—exceptè la 4me. recolte &c. — Et, dans le Cas negatif, s’il Vous feroit plaisir, d’en avoir quelques grains avec les Observations necessaires.
                   J’ai l’honneur, de Vous saluer avec le plus profond, et le plus sincere respect.
                  
                     Reibelt 
                     
                  
               